DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiranuma (US 2015/0138240 A1).
Regarding claim 1, 11 and 12, Hiranuma teaches a projection control apparatus for controlling projection performed using projectors, the projection control apparatus comprising one or more processors that execute a program stored in a memory and functions as:
A detection unit (paragraph 0111 and 0114) configured to for each of the projectors (paragraph 0115), detect a projection area, being on a projection surface, in which an optical image is projected, based on a captured image (paragraph 0111) of the projection surface;
And a control unit configured to cause an indicator indicating a target projection area for one of the projectors to be displayed by one more other projectors (paragraph 0123),

Regarding claim 4, Hiranuma teaches wherein the projection performed using the projectors is a multi-projection in which projection areas are projected side by side such that portions of adjacent projection areas are overlapped with each other (figure 11).
Regarding claim 5, Hiranuma teaches the indicator is an image that indicates an edge of the target projection area (paragraph 0125).
Regarding claim 6, Hiranuma teaches that the control unit outputs a message that prompts a user to adjust a position of the one projector such that the indicator is included in the projection area of the one projector (marker M1, paragraph 0125).
Regarding claim 7, Hiranuma teaches the control unit causes the message to be projected by the one projector (paragraph 0127).
Regarding claim 8, Hiranuma teaches the control unit causes the message to be displayed on a display apparatus of the projection control apparatus (paragraph 0127).
Regarding claim 10, Hiranuma teaches the projection areas of the projectors are automatically aligned with a corresponding target projection area in accordance with a user instruction (paragraphs 0088-0091).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma (US 2015/0138240 A1) in view of Tamura (US 8,480,237 B2).
Regarding claim 9, Hiranuma does not teach the control unit furthermore causes the one projector to display an indicator that indicates a range in which a vertex of the projection area of the one projector can move.
Tamura teaches the control unit furthermore causes the one projector to display an indicator that indicates a range in which a vertex of the projection area of the one projector can move (see 51-54, figure 8A).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Hiranuma to display a vertex range indicator such as taught in Tamura in order to make the projection adjustment easier for the user (column 2 lines 12-18).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, prior art does not teach the control unit determines the projector that is to project the indicator to be, from among the one or more other projectors, one projector that can project a predetermined ratio or more of the indicator or a combination of two or more projectors that can together project the predetermined ratio or more of the indicator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.